UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7326


WILLIAM SCOTT MACDONALD,

                Petitioner - Appellant,

          v.

TIM MOOSE,

                Respondent – Appellee,

          and

KEITH HOLDER,

                Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01047-GBL-TRJ)


Submitted:   January 22, 2015               Decided:   May 28, 2015


Before MOTZ, KING, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Scott MacDonald, Appellant Pro Se.     Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF         VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Scott MacDonald seeks to appeal the district

court’s    order      denying     relief    on    his     28    U.S.C.       § 2254    (2012)

petition as it pertained to his Virginia misdemeanor conviction

for contributing to the delinquency of a minor.                                  The order is

not    appealable       unless    a   circuit      justice           or    judge     issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability       will        not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner      satisfies             this    standard    by

demonstrating         that     reasonable       jurists        would        find    that     the

district       court’s      assessment     of    the    constitutional              claims    is

debatable      or     wrong.      Slack    v.     McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that MacDonald has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, deny appointment of counsel, and dismiss the

                                            2
appeal.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     DISMISSED




                                      3